FILED
                             NOT FOR PUBLICATION                            APR 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE SERAPHINE NUNEZ-SOSA,                       No. 13-72941

               Petitioner,                       Agency No. A098-004-994

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Jose Seraphine Nunez-Sosa, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Nunez-Sosa’s motion to

reopen as untimely, where Nunez-Sosa filed the motion more than two years after

his order of removal became final, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen

must be filed within 90 days of a final order of removal), and he does not dispute

that his motion was untimely or invoke any regulatory exception to the motions

deadline, see 8 C.F.R. § 1003.2(c)(3).

      We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen removal proceedings, see Mejia-Hernandez v. Holder,

633 F.3d 818, 823-24 (9th Cir. 2011), and Nunez-Sosa’s request for prosecutorial

discretion, see Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Nunez-Sosa’s contention that the BIA violated his due process rights by

failing to consider all of his claims is not supported by the record.

      Finally, we deny Nunez-Sosa’s renewed request for a stay of removal and

his request for remand. See Vilchiz-Soto, 688 F.3d at 644.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  13-72941